Citation Nr: 0324383	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  97-20 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
thromboembolism as secondary to the service-connected deep 
vein thrombosis of the left leg.

2.  Entitlement to service connection for heart disease, to 
include cardiac arrhythmias with atrial flutters and 
intermittent fibrillation, as secondary to the service-
connected deep vein thrombosis of the left leg.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a February 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.  

Following an April 1999 Board remand, the Board denied the 
veteran's claim for service connection for heart disease in 
March 2000.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in a January 2001 Order, the Court granted the joint 
motion to vacate and remand the March 2000 Board decision.  

In August 2001 the Board again remanded the veteran's claim 
for further evidentiary development.  The claim has been 
returned to the Board for appellate consideration.

Throughout the veteran's appeal he has contended that he 
experienced a pulmonary thromboembolism that was caused by 
his service connected deep vein thrombosis of the left leg 
and that the pulmonary thromboembolism in turn caused his 
heart problems.  While this aspect of his claim was discussed 
in previous adjudications, the Board finds that it is 
appropriate to adjudicate this claim as a separate issue as 
stated on the title page of this decision. 



REMAND

As indicated the Board in August 2001 remanded the veteran's 
case to the RO for additional development, to include a VA 
examination by a specialist and an opinion concerning 
etiology.  The examination was conducted in March 2003.  
After reviewing the report the Board finds that additional 
information is needed. Accordingly, the case is Remanded for 
the following:

It is requested that the claims folder be 
returned to the examiner who conducted 
the March 2003 examination (if 
unavailable to another appropriate 
cardiovascular specialist).  It is 
requested that the examining physician 
provide an addendum to the March 2003 
examination.  It is requested that the 
examining physician again review the 
claims and render an opinions as to the 
following:

a) Whether the veteran experienced a 
pulmonary thromboembolism while 
hospitalized for the service connected 
deep vein thrombosis of the left leg at 
Springhill Memorial Hospital in May 1992 
or any time thereafter? 

b) If yes, whether it is as likely as not 
that the service connected deep vein 
thrombosis of the left leg caused or 
aggravated the PTE in May 1992 or any 
subsequent PTES?

c) If yes, whether it is as likely as not 
that the PTE caused or aggravates the 
veteran's cardiovascular disorders?

Request the examiner to comment on the 
clinical history reported by William 
Hicks, M.D during his examination of the 
veteran on July 17, 1996 at Providence 
Hospital and the January 1998 statement 
from Dr. Burch concerning the PTE.  A 
complete rational for any opinion 
expressed should be included in the 
addendum.

2.  Thereafter, the RO is requested to 
re-adjudicate the veteran's claim to 
specifically include the issue of service 
connection for the PTE on a secondary 
basis.  If the benefit sought is not 
granted the veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the issue of service connection 
for the PTE on a secondary basis and an 
opportunity to respond. 

The case should then be returned to the Board for further 
appellate consideration. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




